Citation Nr: 0512894	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  00-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1969, including service in Vietnam.  He was awarded the 
Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied 
entitlement to service connection for PTSD; although the 
veteran filed a timely notice of disagreement to initiate an 
appeal, he failed to complete his appeal with a timely 
substantive appeal in response to a statement of the case.  

2.  Evidence received since the April 1996 rating decision 
denying service connection for PTSD is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002). 

2.   Evidence received since April 1996 rating determination 
is new and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in April 1996, the RO denied entitlement 
to service connection for PTSD.  The veteran was advised of 
this determination by letter in May 1996.  The records shows 
the he filed a notice of disagreement in December 1996 to 
initiate an appeal.  The RO duly issued a statement of the 
case in February 1997.  The veteran requested an extension of 
time to file a substantive appeal, but by letter dated in 
April 1997, the RO denied the request and informed the 
veteran that a substantive appeal had to be received by May 
2, 1997, in order to continue his appeal.  The veteran did 
not thereafter submit a timely substantive appeal, and the 
April 1996 rating decision became final.  38 U.S.C.A. 
§ 7105(c). 

In June 1999, the veteran requested that his PTSD claim be 
reopened.  In the March 2000 rating decision which gives rise 
to the current appeal, the RO determined that new and 
material evidence had not been received to reopen the claim.  
38 U.S.C.A. § 5108.  However, it appears that during the 
course of the appeal, the RO subsequently did find that the 
claim had been reopened, but the RO proceeded to deny the 
claim on the merits.  However, although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The RO denied the PTSD claim in the April 1996 rating 
decision based on a VA examination report that the veteran 
did not meet the criteria for PTSD.  In other words, the RO 
essentially denied for lack of a medical diagnosis of current 
PTSD disability.  Various items of evidence received since 
the April 1996 rating decision address the question of PTSD.  
A March 2002 VA psychological assessment reflects a diagnosis 
of PTSD related to combat experiences in Vietnam.  Based on 
such a report, the Board agrees with the RO's determination 
that the veteran's PTSD claim has been reopened.  The 
evidence, presumed to be credible, is so significant that it 
must be considered to fairly decide the veteran's claim.  38 
C.F.R. § 3.156 (2001).  

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
implementing regulations set forth at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, the Board need not 
address the matter of compliance with VCAA at this time.  Any 
deficiencies with regard to VCAA will be remedied as a result 
of the actions set forth in the remand section of this 
decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  To this 
extent, the appeal is granted subject to the directions set 
forth in the following remand section of this decision. 


REMAND

The Board notes that the RO duly developed the evidence by 
requesting a VA examination.  Such an examination conducted 
in July 2002 showed that the veteran did not meet the 
criteria for PTSD on the basis that the veteran did not 
report any specific traumatic event and that he only reported 
the general experience of being on a ship that was firing on 
enemy shore positions.  The examiner concluded that such an 
experience was not a sufficient stressor to result in PTSD.  

However, as already noted, a March 2002 VA psychological 
consultation resulted in an Axis I diagnosis of PTSD.  The 
March 2002 examiner noted that the veteran had reported being 
"shell-shocked" from artillery fire while serving in the 
Navy in Vietnam.  

The Board notes that the veteran has been awarded the Combat 
Action Ribbon.  This decoration shows that he participated in 
combat with the enemy, and it appears that all of the 
examiners have acknowledged the veteran's experiences in 
connection with his ship firing on enemy positions.  The real 
question appears to be whether such experience is sufficient 
to serve as a stressor for the veteran.  Whether an event was 
sufficiently stressful to precipitate PTSD, and whether PTSD 
is due in whole or in part to any particular stressor are 
medical questions.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
It appears that there is a difference of medical opinion as 
reflected by the March 2002 and July 2002 VA medical reports. 

Service connection for PTSD requires (among other things) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
In view of the medical complexity of the underlying question 
and the differing medical opinions, the Board believes that 
further development of the medical evidence is necessary to 
allow for informed appellate review.  

The Board stresses to the veteran and his representative the 
importance of the examination and the veteran's cooperation 
in reporting for the examination.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
psychiatric examination (if possible by 
an examiner who has not already examined 
the veteran).  The claims file must be 
made available to the examiner for review 
in connection with the examination.  Any 
indicated tests and studies should be 
performed.  The examiner should be 
clearly advised that the claimed event of 
serving on a ship which was routinely 
involved in shelling enemy positions is 
conceded.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report whether or 
not the diagnostic criteria for a 
diagnosis of PTSD related to the 
veteran's service under DSM-IV have been 
met.  If the examiner determines that the 
veteran's stressor is not sufficient for 
a diagnosis of PTSD, her or she should 
offer a clear explanation with 
appropriate reference to the DSM-IV 
criteria. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


